Citation Nr: 0945987	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-24 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for the 
service-connected arteriosclerotic heart disease with angina-
pectoris and myocardial infarction.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active duty from January 1955 to March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A total rating based on individual 
unemployability has been assigned since July 1977.  The 
Veteran has raised other issues that have not been developed 
for appellate review.  This decision is limited to the issue 
set out on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The Veteran's arteriosclerotic heart disease with angina-
pectoris and myocardial infarction is not manifested by 
chronic congestive heart failure, or; workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.


CONCLUSION OF LAW

The requirements for an evaluation in excess of 60 percent 
for the service-connected arteriosclerotic heart disease with 
angina-pectoris and myocardial infarction have not been met.  
38 U.S.C.A. § 1155, 5103A(d), 5107 (West 2002); 38 C.F.R. § 
3.159, 4.7, 4.104, Diagnostic Code 7005 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim. 38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Board notes that, on March 3, 2006, during the pendency 
of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim (veteran 
status, existence of a disability, connection between the 
Veteran's service and that disability, degree of disability, 
and effective date pertaining to the disability).  The Court 
held that upon receipt of an application for service 
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim to provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must inform a claimant that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.

In this case the Veteran was provided with a VCAA 
notification letter in May 2005 prior to the initial 
adjudication of his claim.  This letter provided all the 
notification required by Pelegrini and Dingess.  Accordingly, 
the Board concludes that the duty to notify has been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was provided with a private medical evaluation to 
equate for a VA medical examination in February 2005.

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for arteriosclerotic 
heart disease with angina-pectoris and myocardial infarction.  

II. Analysis

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§ 3.102, 4.3 (2009).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration 
must be given to the ability of the Veteran to function under 
the ordinary conditions of daily life.  38 C.F.R. § 4.10.

Moreover, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The September 2005 RO rating decision continued the 60 
percent evaluation for the service connected arteriosclerotic 
heart disease with angina-pectoris and myocardial infarction, 
which was established in an August 1977 RO rating decision.  

Diagnostic Code 7005 provides ratings for arteriosclerotic 
heart disease (coronary artery disease), and requires 
documented coronary artery disease.  Arteriosclerotic heart 
disease resulting in more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, is rated 60 percent disabling.  Arteriosclerotic 
heart disease resulting in chronic congestive heart failure, 
or; workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.

For rating diseases of the heart, one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shovelling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2.  METs 
testing is also not required when the left ventricular 
ejection fraction has been measured and is less than 50 
percent, when chronic congestive heart failure is present or 
there has been more than one episode of congestive heart 
failure within the past year, or when a 100 percent 
evaluation can be assigned on another basis. 38 C.F.R. § 
4.104 (b).

In February 2005, the Veteran had an electrocardiogram 
performed.  The doctor reported that test had to be abandoned 
because the Veteran became ill during the procedure.  The 
Veteran then underwent an echo cardiogram and angiography.  
The echo cardiogram revealed a hypokinetic septal, apical and 
inferior wall with overall impaired left ventricular 
function.  The Veteran had an ejection fraction of 35-40 
percent.  The angiography demonstrated diffuse disease on the 
left system with focal stenosis proximally involving the left 
main, a particularly tight lesion just proximal to an 
aneurismal portion of the left anterior descending vessel, 
and distal to this there was additional disease.  The Veteran 
underwent a stenting at the proximal lesion in the left 
anterior descending vessel and he had a further stent in the 
distal lesion.  

In an April 2006 letter the Veteran stated that at a recent 
stress test, he was able to complete, he had METs of slightly 
over 3.  

In comparing the evidence to the applicable rating criteria 
the Board finds that the service-connected arteriosclerotic 
heart disease with angina-pectoris and myocardial infarction 
is not shown to warrant a rating that is higher than the 
currently assigned 60 percent.  

Under the diagnostic criteria the Veteran does not warrant a 
higher rating because he does not have chronic congestive 
heart failure, or; left ventricular dysfunction with an 
ejection fraction of less than 30 percent.

The Veteran's one episode of heart failure in 2005 and the 
left ventricular dysfunction with an ejection fraction of 
between 30-45 percent more closely approximate the criteria 
of a 60 percent disability evaluation.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Veteran has submitted no evidence showing 
that his service-connected arteriosclerotic heart disease 
with angina-pectoris and myocardial infarction markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disability has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation greater than 60 percent for arteriosclerotic 
heart disease with angina-pectoris and myocardial infarction 
is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


